DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach wherein the desired zone comprises an intersection of paths, and the non-linear light focusing element remaps pixels associated with a portion of the area not including the intersection of paths to the desired zone when taken in combination with all the limitations of the independent claim. Furthermore, the prior art does not teach wherein the desired zone comprises a surface, and the non-linear light focusing element remaps pixels associated with a portion of the area not including the surface to the desired zone when taken in combination with all the limitations of the independent claim. Furthermore, the prior art does not teach wherein the desired zone comprises a forward zone and a peripheral zone, and the non- linear light focusing element remaps pixels associated with a portion of the area outside the forward zone and the peripheral zone to the desired zone when taken in combination with all the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
June 21, 2021